Title: From George Washington to Major General Johann Kalb, 2 April 1780
From: Washington, George
To: Kalb, Johann


          
            Dear Sir
            Head Quarters Morris Town 2d April 1780.
          
          You will be pleased to transfer the command of the troops below to Brig: Genl Huntington, and after communicating the instructions; which you have from time to time received, to him, and giving him such general directions as you may have, from observation, conceived necessary for the security of the small posts along the sound and for your main Body, you will be pleased to repair hither—Upon a presumption that the opinion of the Council of yesterday will be carried into execution, I intend that you shall proceed immediately to Philada to concert measures with the Board of War—Quarter Mr and Commy Genl for the transportation of the troops to the southward.
          
          
          
          You will be pleased to be very particular in informing Genl Huntington of the methods of communicating the Alarm by signals, should the enemy move. I am &.
          
            P.S. Let your going to Philad. be under the Idea of a Furlough.
          
        